Citation Nr: 1710153	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as an adjustment disorder with depressed mood.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June to August 1979, and from January to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In January 2016, the Board reopened the claim of entitlement to service connection for a low back disability and remanded that claim.  The Board also remanded the petition to reopen a claim of entitlement to service connection for a psychiatric disorder, for further development.  The case has since returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of evidence weighs against a link between the appellant's current low back disability and his active duty for training.


CONCLUSIONS OF LAW

1. The criteria for veteran status have not been satisfied.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2016).

2. The appellant's current low back disability was not incurred or aggravated in service.  38 U.S.C.A §§ 101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with regard to the claim for a low back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection generally will be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order for a disability to be service connected, the evidence must show: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  Service connection may also be established for the chronic diseases listed under 38 C.F.R. § 3.309(a) to include arthritis with evidence of a chronicity of the disease during service or during a presumptive period following service separation, or evidence of a continuity of symptoms after service.  See 38 CFR 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Thus, in order for this appellant to establish veteran status and eligibility for service connection, the record must establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training or inactive duty training, as he had no active duty service.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Unless and until veteran status is established for any period of active duty for training or inactive duty training - or with regard to the presumption of soundness, veteran status with respect to a prior period of service and a report of examination prior to the training period on which the claim is based-the presumptions of soundness and aggravation, and the presumptions of service connection accorded certain diseases do not apply to such period.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of active duty for training).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App, 303 (2007).

Low Back Disorder

A review of the appellant's service treatment records shows that in February 1980, he was treated for an injury after falling down a flight of stairs.  He sought medical care for the injury five days later, complaining of lower back pain.  Service treatment records documented a provisional diagnosis of fractured vertebrae of the spine at L2 in February 1980.  March 1980 service treatment records, however, noted that X-rays were negative for fracture.  An orthopedic examiner assessed his back as normal, and diagnosed paraspinal spasms with acute injury (resolved).  

In May 1982, a radiographic study revealed a normal lumbar spine.  The appellant was ultimately discharged from service after a medical board diagnosed an acute schizophrenic episode.  A history of a low back contusion was noted following a musculoskeletal examination that month, and a diagnosis of paraspinal muscle spasm injury manifested by low back pain was recorded in the notes section of his February 1980 discharge recommendation.

Postservice the evidence shows that the appellant has been diagnosed with a current low back disability.  Specifically, a VA examiner diagnosed the appellant with spondyloarthritis in March 2010.  A private medical record in February 2010 shows a diagnosis of low back syndrome.  Additionally, in April 2009, an MRI by a private clinician resulted in a diagnosis of mild degenerative spine and disc disease, mainly at the second-last lumbar level; transitional vertebra at S1 with small disc at S1-S2, mild subarticular stenosis at L4-L5 without disc herniations, moderate fact arthrosis at L5-S1, and mild anterior facet subluxation with a small 2 mm subarticular cyst, and chronic low back pain. 

The preponderance of evidence, however, weighs against a link or nexus between the appellant's currently diagnosed spondyloarthritis, and the injury that he experienced during active duty for training.  In an April 2009 evaluation, a private osteopath, Dr. J.K., opined that changes in the appellant's lumbar spine on the MRI were "typical changes that would be present from the type of injury he sustained 29 years ago."  The examiner did not explain why such changes were "typical" of the injury the appellant sustained, or otherwise provide an explanation for his opinion.  Moreover, there is no indication that Dr. J.K. considered the evidence of record, considering the fact that the appellant was only diagnosed with paraspinal muscle spasms at the time of the injury, and was able to work heavy labor jobs after performing active duty for training.  The appellant reported to the Social Security Administration in November 1998 that he frequently lifted over 50 pounds, and lifted over 100 pounds as a construction worker.  The April 2009 opinion does not account for this evidence, thus, its probative value is diminished.

Subsequently, in March 2010, a VA examiner could not find a nexus between the appellant's in-service injury and his current diagnosis.  The examiner noted the lack of ongoing problems in the immediate post service period of time, and concluded that if the appellant's current disability was due to trauma in service, one would expect the changes to have been more severe, and to have become apparent sooner. 

Similarly, after reviewing the appellant's entire medical history in June 2016, a VA examiner noted that the appellant did not receive ongoing care for a low back condition and did not report ongoing back pain during mental health exams when he reported many other health conditions.  The examiner also noted the appellant's ability to work in heavy labor jobs, and that he did not report disability due to his back.  While the appellant did report back problems in 1998 Social Security Administration records, there was no evidence of a disabling condition, according to the examiner.  The examiner discussed the lack of severe changes on the appellant's MRI many years after the injury in his rationale, and concluded that it is less likely as not that his current low back condition was caused by or the result of his injury during the period of active duty for training.

Hence, while supportive of the claim, the probative value of the private examiner's statement in 2009 is outweighed by the VA examiner's March 2010 conclusion that it was more likely than not that the appellant's current spondyloarthritis is not related to the injury he sustained during the active duty for training, and the VA examiner's June 2016 finding that his low back condition is less likely as not caused by or the result of his injury during such period.  In contrast to the April 2009 private opinion, the VA examiners provided a full explanation that is specific to the appellant's medical history.

Aside from the private physician's findings, no other competent evidence suggests a link between a current back disorder and the claimant's active duty for training.  The Board has considered the appellant's lay opinion on this issue, but finds that it is outweighed by the June 2016 VA medical opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In this regard, in contrast to the VA examiner, the appellant does not have medical expertise, and has not offered an explanation or other information or evidence in support of his opinion apart from what has already been addressed above.  Thus, the most probative evidence weighs against a relationship between the appellant's back disability and his National Guard training period. 

Service connection is also not established for arthritis of the spine as a chronic disease based on chronicity during active duty for training, or based on continuity of symptoms after service.  See 38 CFR 3.303(b); 3.307.  The evidence shows that arthritis of the spine did not manifest during service.  Thus, chronicity is not established.  While a back condition was noted during active duty for training, the evidence shows that the appellant's current back problems did not manifest until a number of years following this period.  Thus, the evidence weighs against continuity of symptoms after service.

Because the appellant does not have a service-connected disability with respect to the period of active duty for training on which the claim is based, and did not serve on active duty, veteran status is not established.  See 38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a); Bowers, 26 Vet. App. at 206.

The Board recognizes that the appellant's petition to reopen the service connection claim for a psychiatric disorder is also on appeal, and that if the claim were ultimately granted, veteran status would be established for this period of active duty for training and would apply to all disabilities claimed to have been incurred or aggravated during this period.  Hill v. McDonald, 28 Vet. App. 243, 252 (2016).  Nevertheless, given the evidence of record, resolution of the petition to reopen the claim of entitlement to service connection for a psychiatric disorder would not affect the outcome of the claim for a low back disability, and therefore that the claims are not intertwined such that a decision on the claim for a back disability must be deferred.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Specifically, even if veteran status were established for this period of active duty for training, the Board has already found that the claimant was sound at entry with regard to his low back disability, and that he did incur a low back injury in the line of duty.  Therefore, application of the presumptions of soundness and aggravation would not alter the Board's favorable findings on that issue.  Further, they have no bearing on the Board's conclusion that the claimant's current low back disability is not related to the injury sustained, and pathology diagnosed, during the active duty for training.

The only other potentially applicable presumption pertains to chronic diseases that manifest to a compensable degree within a certain period of time after service separation.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

Here, the evidence preponderates against finding that lumbar osteoarthritis was manifested within one year of his active duty for training.  Indeed, a May 1982 X-ray study showed the appellant's lumbar spine to be normal at the time, two years after the period of active duty for training on which the claim is based.  Accordingly, even if veteran status were established for this period, this presumption does not apply. 

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  Hence, the claim is denied.


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The January 2016 Board remand instructed that after additional development was completed, the AOJ should readjudicate the claim on appeal, and furnish the appellant with a supplemental statement of the case if the benefits sought were not granted.  These actions have not been accomplished.

Accordingly, the case is REMANDED for the following action:

Readjudicate the petition to reopen the service connection claim for an acquired psychiatric disorder.  If the benefit sought on appeal is not granted, then the appellant and his representative should be furnished with a supplemental statement of the case and afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of medical opinion evidence showing that an acquired psychiatric disorder was incurred during active duty for training.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


